Citation Nr: 0802261	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO. 03-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to August 
1986 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for bilateral hearing loss.

In December 2003, the veteran testified during a hearing at 
the RO before a Veterans Law Judge; a transcript of the 
hearing is of record. 

In May 2004 and December 2006, the Board remanded to the RO 
the claim on appeal for further development. The RO completed 
all requested action and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

Bilateral hearing loss was not incurred in or aggravated by 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and VA 
examination reports are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the transcript of the 
hearing is of record.

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007). The Board observes that, 
with respect to the veteran's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training. See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2007).

The veteran contends that his current bilateral hearing loss 
is related to noise exposure during active duty service and 
active duty for training. During his December 2003 Board 
hearing, the veteran stated that he was exposed to loud noise 
while working as a mechanic on tanks. In addition, he was 
exposed to noise from cannons. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Regarding the veteran's assertions of noise exposure in 
service, he is competent to report in service noise exposure. 
Charles v. Principi, 16 Vet. App. 370 (2002). The veteran's 
Form DD-214 for both periods of service show that his 
military occupational specialty (MOS) was light wheel 
mechanic and he was responsible for maintenance of motor 
tractors. This was also his MOS during his period of National 
Guard service. The veteran's allegations of noise exposure 
present competent evidence to establish an in-service event. 
38 U.S.C.A. § 5107(b) (West 2002). 

However, the veteran's service medical records are negative 
for any complaints or diagnosis of hearing loss during active 
duty service. An in-service Report of Medical History dated 
in November 1990 shows that the veteran did not report having 
any hearing loss. Further, the September 1982 and May 1991 
Reports of Medical Examinations and a June 1983 audiogram 
revealed results of audiographic testing that show no 
bilateral hearing loss.

In-service complaints of or treatment for hearing loss 
disability is not necessary to establish service connection 
for bilateral hearing loss. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). However, in the instant case, the 
preponderance of the competent and informed medical opinion 
evidence is against the claim for service connection. 

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

A March 2001 VA treatment record shows a diagnosis of 
bilateral mild to moderate sensorineural hearing loss from 
250 to 8000 Hz and speech discrimination scores of 96 percent 
for each ear.

In September 2001, the veteran was afforded an audiology 
examination for hearing loss in compliance with 38 C.F.R. § 
3.385. The VA examination results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
45
LEFT
40
40
40
40
40

Speech audiometry revealed speech recognition ability of 86 
percent each for the right and left ear. The diagnosis was 
mild to moderately severe sensorineural loss from 250 to 8000 
Hz for the right and left ears. Based on the above results, 
the veteran has hearing loss disability pursuant to 38 C.F.R. 
§ 3.385. Therefore, the remaining question is whether the 
veteran's current bilateral hearing loss disability is 
related to his service.

In July 2005, after review of the claims file and after 
conducting audiographic testing, a VA audiologist stated that 
the audiogram results from the veteran's periods of service 
revealed normal hearing, and a November 1995 National Guard 
physical revealed normal hearing thresholds in both ears. The 
VA audiologist opined that based on the normal hearing 
thresholds obtained in both ears during the veteran's active 
duty military service and normal hearing thresholds obtained 
at an Air National Guard physical dated in November 1995, the 
veteran's current hearing loss was less likely caused by or a 
result of his active duty military noise exposure.

In January 2006, the RO also obtained an opinion from a VA 
audiologist as to whether the veteran's bilateral hearing 
loss is related to his service. The VA audiologist stated 
that based on the results from the audiograms conducted 
during the veteran's service prior to 1995 that revealed 
normal hearing, the veteran's current bilateral hearing loss 
was not due to any period of service prior to 1995. However, 
the audiologist stated that based on the audiograms conducted 
in 2001 in the VA clinic that indicated a mild to moderate 
hearing loss in both ears, because the veteran was in the 
National Guard until 2002, his bilateral hearing loss could 
have been due to his period of service in the National Guard 
after 1995.

Review of the veteran's service personnel records from his 
service in the National Guard indicate that the last period 
of active duty, active duty for training, or inactive duty 
for training was from May 22, 1993, to June 5, 1993. There is 
no other evidence in the claims file indicating that the 
veteran had any active duty, active duty for training, or 
inactive duty for training past this time and specifically 
past 1995. Therefore, as the veteran is not shown to have any 
period of active service (active duty, active duty for 
training, or inactive duty for training) after 1993, the 
January 2006 VA audiologist's opinion regarding the veteran's 
hearing loss being due to his period of service in the 
National Guard after 1995 is not applicable in this case to 
allow for a grant of service connection. In this regard, 
service in the National Guard without any periods of active 
duty, active duty for training, or inactive duty for 
training, is not considered active service for which VA 
benefits are allowed. 38 U.S.C.A. § 101(22),(23),(24) (West 
2002); 38 C.F.R. § 3.6 (2007). Further, there is no evidence 
showing that the veteran's bilateral hearing loss is related 
to his service or to any periods of active duty or inactive 
duty for training. In addition, the opinions from the July 
2005 and January 2006 VA audiologists are the only opinions 
of record regarding the nexus of the veteran's bilateral 
hearing loss and these opinions weigh against the claim. 
Moreover, the veteran has not submitted any contrary medical 
opinion to support his claim. 

Although the veteran asserts that his bilateral hearing loss 
is due to his periods of service or periods of active duty 
for training while serving with the National Guard, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Hence, as the only medical opinion evidence of record weighs 
against the veteran's claim, service connection for bilateral 
hearing loss is not warranted. Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


